Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 18 December 2020, in which claims 1-39 have been cancelled, and new claims 40-49 have been added, is acknowledged. 
Claims 40-49 are pending.
Claims 40-49 are examined herein.
Priority
The instant application is a Continuation of U.S. Patent Application 16/148,825, filed on 1 October 2018, now U.S. Patent 10,849,865, which is a Continuation of U.S. Patent Application 14/916,692, filed on 4 March 2016, now abandoned, which is a National Stage entry of PCT/US2014/054569, filed on 8 September 2014, claiming priority from U.S. Provisional Patent Application Number 61/874,865, filed on 6 September 2013. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 October 2010 and 24 February 2021 (total 3 documents) are acknowledged and considered. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al. (US 2009/0197969, published 6 August 2009, cited in IDS), in view of Yalpani (US 2004/0063612, published 1 April 2004, cited in IDS).
Poulsen et al. (US 2009/0197969) teach a method of treating a subject having a transient hypoxic/ischemic condition in the CNS or traumatic brain injury (TBI), by administering to the subject methamphetamine [0033]. Importantly, Poulsen teaches [0060] that methamphetamine reduces neuronal cell death, as in the instant claims. Poulsen teaches that methamphetamine reduces neuron apoptosis after OGD [0064].
Poulsen teaches the method, where the active compound is neuroprotective [0079]. Poulsen teaches methamphetamine provides significant neuroprotection from oxygen glucose deprivation (OGD) in rat hippocampal slices cultures (RHSC, Example 1, page 5), in the RHSC-OGD, which is widely used as a model for stroke, showing similarities with the in vivo models of brain ischemia. 
Poulsen teaches [0008] that the method comprises identifying a subject having a TBI event [0010], where the TBI event is selected from whiplash, a blast wave effect or blunt force trauma [0011], as in instant claim 41.
Poulsen teaches a method of treating a subject having traumatic brain injury (TBI), where the active compound, methamphetamine, is administered [0012] within 24 h, within 18 hours, or within 16 hours of onset of the condition, as in instant claims 46-48, via intravenous infusion [0012], as in instant claim 49. Poulsen particularly teaches ([0060], Figure 2) that a significant decrease in neuronal death is obtained when methamphetamine was added 24 h following the initial insult, as in instant claim 46.

Poulsen teaches the method, where the active compound methamphetamine may be administered as an extended release formulation [0052], as in instant claim 45; such an extended release formulation comprises the active compound and a pharmaceutically active carrier, as in instant claim 44.
Poulsen does not teach a method of inhibiting/reducing neuronal cell death that is caused by TBI in a subject having traumatic brain injury (TBI), by administering phenoxybenzamine, as in the instant claims.

Yalpani (US 2004/0063612) teaches that phenoxybenzamine ([0070], page 10, left column, line 23) is a neuroprotective agent. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Poulse and Yalpani to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to replace methamphetamine with phenoxybenzamine, in a method of inhibting neuronal cell death caused by TBI in a subject suffering from TBI, because Poulsen teaches that methamphetamine is neuroprotective and reduces/inhibits neuronal cell death and is effective to treat TBI in a subject suffering from TBI, and Yalpani teaches that phenoxybenzamine is a neuroprotective agent. Therefore, a person of ordinary skill in the art would have replaced neuroprotective agent methamphetamine with another neuroprotective agent, phenoxybenzamine, to be administered in 
Further, the person of ordinary skill in the art would have administered phenoxybenzamine in single dose, with a pharmaceutically acceptable carrier, in an extended release form, or/and by intravenous administration, because Paulson teaches such administration of active agents to subjects suffering from TBI to reduce/inhibit neuronal cell death in said subjects.
Further, the person of ordinary skill in the art would have administered phenoxybenzamine to treat TBI 16h, or 18 h, or 24 hours after the onset of the TBI event, because Paulson teaches that active agents are administered at said intervals in a method of treating TBI.
The person of ordinary skill in the art would have determined the dose of phenoxybenzamine to be administered in a method of treating TBI, because such an optimization of drug dose, in a method of treating TBI, with the aim of achieving optimum therapeutic effect, is well within the skill of the artisan.
As such, claims 40-49 are rejected as prima facie obvious.

Claims 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US2013/0266663, priority from U.S. Provisional Patent Application 61/329,745, filed 30 April 2010, cited in IDS), in view of Poulsen et al. (US 2009/0197969, cited in IDS).
Brown (US2013/0266663) teaches a method of treating a condition associated with proteoglycan production, such as traumatic brain injury (TBI) ([0034], lines 1-2, line 12, also 
Brown teaches that calmodulin antagonists useful in the method, such as phenoxybenzamine, are compounds effective to inhibit or reduce SOX9 nuclear translocation [0036].
Brown teaches (Example 2, [0056]) that Sox9 expression is associated with human traumatic brain injury, as well as with human ischemic stroke.
Brown teaches (Example 3, [0066]) that phenoxybenzamine reduces Sox9 activity by 80% (Figure 5C) in an in vitro luciferase assay.
Brown teaches (Example 6, [0075]) that phenoxybenzamine demonstrates a dose dependent inhibition of reporter activity at 20 and 50M (Figure 5C), in a cell based assay, cultured rat astrocytes transfected with lGL4.1 4x48 Col2a1. Brown teaches that [0075] it is believed that the compound inhibited calcium influx, and therefore calmodulin capacity to transport SOX9 to the nucleus and activate the luciferase reporter.
Brown teaches that chlorpromazine, a calmodulin inhibitor and SOX9 modulator, is effective to improve general CNS damage including that associated with spinal cord injury and stroke (Example 7, [0077]- [0079]) in a rodent model (MCAO). Brown teaches ip administration [0080] of the compound, 24 hours post-injury [0080].
Brown teaches that other SOX9 inhibitors may be assessed in a rodent model of spinal cord injury (SCI), and pilot studies are conducted to determine the best dosing of the drug under study [0081]. 

Brown teaches that the calmodulin antagonist such as, for example, phenoxybenzamine, is administered to the mammal in combination with a pharmaceutically acceptable carrier, as in instant claim 44. 
Brown teaches that the calmodulin antagonist such as, for example, phenoxybenzamine, is administered to the mammal in a dosage range of about 1 g-100 mg (claim 12), in the method.
Brown does not teach a method of inhibiting neuronal cell death in a subject suffering from TBI comprising administering phenoxybenzamine, as in the instant claims.
Brown does not teach that TBI event is selected from whiplash, a blast wave effect or blunt force trauma, as in instant claim 41.
Brown does not teach that the phenoxybenzamine is administered at 0.5 mg/kg body to 20 mg/kg body, as in instant claim 43.
Brown does not teach that the phenoxybenzamine is in extended release form, as in instant claim 45.
Brown does not teach that the phenoxybenzamine is administered in a single dose, as in instant claim 42, at 16 h, or 18 h, or 24 h after onset of the TBI event, as in instant claims 46-48.
Brown does not teach that the phenoxybenzamine is administered via intravenous injection, as in instant claim 49.


Pouslen teaches the method where the active compound is administered [0012] within 24 h, within 18 hours, or within 16 hours of onset of the condition, as in instant claims 46-48, via intravenous infusion [0012], as in instant claim 49.
Poulsen teaches [0040] that the TBI event is selected from whiplash, a blast wave effect or blunt force trauma, as in instant claim 41.
Poulsen teaches the method, where the active compound is administered [0035] in a bolus dose of up to 0.5 mg/kg, which overlaps with the range in instant claim 43.
Poulsen teaches the method, where the active compound may be administered as an extended release formulation [0052], as in instant claim 45.
Poulsen does not teach a method of treating a subject having traumatic brain injury (TBI), by administering phenoxybenzamine.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Brown and Poulsen to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to administer phenoxybenzamine in a method of treating a subject having traumatic brain injury, because Brown teaches that phenoxybenzamine is a potent SOX9 inhibitor, which reduces Sox9 activity by 80% (Figure 5C) in an in vitro luciferase assay, Brown teaches that SOX9 inhibitors having similar potency, such as chlorpromazine, are effective in vivo to improve CNS damage associated with spinal cord injury, and Brown teaches that SOX9 inhibitors are effective to treat 
Further, the person of ordinary skill in the art would have administered phenoxybenzamine in single dose, with a pharmaceutically acceptable carrier, in an extended release form, or/and by intravenous administration, because Brown and Paulson teach such administration of active agents to treat TBI.
Further, the person of ordinary skill in the art would have administered phenoxybenzamine to treat TBI 16h, or 18 h, or 24 hours after the onset of the TBI event, because Paulson teaches that active agents are administered at said intervals in a method of treating TBI.
The person of ordinary skill in the art would have determined the dose of phenoxybenzamine to be administered in a method of treating TBI, because Brown teaches that SOX9 inhibitors such as phenoxybenzamine are effective to treat TBI and are to be evaluated in a TBI injury model, and Brown also teaches that pilot studies are conducted to determine the best dosing of each SOX9 modulator drug under study. Such an optimization of drug dose, in a 
As such, claims 40-49 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,849,865 (cited in PTO-892), in view of Poulsen et al. (US 2009/0197969). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,849,865 anticipate or render obvious the instant claims.
Claims 1-10 of U.S. Patent No. 10,849,865 are drawn to a method of treating TBI in a subject comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising phenoxybenzamine or a salt thereof.
Instant claims 40-49 are drawn to a method of inhibiting neuronal cell death caused by TBI in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising phenoxybenzamine or a salt thereof in an amount sufficient to reduce neuronal cell death in the CNS of the subject.

It would have been obvious to measure the effect on neuronal cell death upon administering phenoxybenzamine to a subject suffering from TBI, in a method of treating TBI of claims 1-10 of U.S. Patent No. 10,849,865, because Poulsen teaches the link between treatment of TBI and reducing/inhibiting neuronal cell death. Thus, the person of ordinary skill in the art would have been motivated to evaluate the effect of phenoxybenzamine on neuronal cell death in the method of treating TBI of claims 1-10 of U.S. Patent No. 10,849,865, with the expectation that phenoxybenzamine is effective to reduce/inhibit neuronal cell death in the TBI subject treated.
Alternatively, administering the very same active compound, phenoxybenzamine, to the same patient population, subjects suffering from TBI, to treat TBI will inherently produce the same effect on neuronal cell death in the CNS of the subject. 
As such, a method of instant claims 40-49 is anticipated/rendered obvious by the method of claims 1-10 of U.S. Patent No. 10,849,865.

Conclusion
Claims 40-49 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA NEAGU/Primary Examiner, Art Unit 1627